 

Exhibit 10.05

 

  Deed       16 August 2016

 

General security
agreement       Discovery Energy SA Pty Ltd       Texican Energy Corporation  

 

 

  

 

 

Contents

 

  Table of contents         1 Definitions, interpretation and deed components 2
  1.1 Definitions 2   1.2 Interpretation 6   1.3 Interpretation of inclusive
expressions 7   1.4 Incorporated definitions from Principal Agreement 8   1.5
PPSA incorporated definitions 8   1.6 Deed components 8         2 Security 8  
2.1 Security interest 8   2.2 Priority 8   2.3 Collection of proceeds of debts 8
  2.4 Controlled Account 9   2.5 Proceeds 9   2.6 Authorisation 10         3
Discharge of the Security 10   3.1 Discharge 10   3.2 Final discharge 10        
4 Representations and warranties, undertakings 11   4.1 Representations and
warranties 11   4.2 Survival of representations and warranties 12   4.3 Reliance
12   4.4 Performance under the Finance Documents 12   4.5 Notices to the Secured
Party 12   4.6 Negative pledge and disposal of assets 13   4.7 Permitted
dealings 13   4.8 Revolving Assets 13   4.9 Conversion to Revolving Assets 13  
4.10 Inventory 13   4.11 Further assurances 14   4.12 Title Documents and
Chattel Paper 14   4.13 Perfection, registration and protection of Security 15  
4.14 No caveats 15   4.15 Term of undertakings 15         5 Enforcement 16   5.1
When enforceable 16   5.2 No dealing with assets 16   5.3 Assistance in
realisation 16   5.4 Postponing or delaying realisation or enforcement 16      
  6 Receiver 17   6.1 Appointment of Receiver 17   6.2 Agency of Receiver 17  
6.3 Powers of Receiver 17   6.4 Nature of Receiver’s Powers 19   6.5 Status of
Receiver after commencement of winding-up 19

 

 General security agreement Contents 1

  

 

 

Contents

 

  6.6 Powers exercisable by the Secured Party 19   6.7 Set-off 20   6.8 Notice
of exercise of rights 20   6.9 Termination of receivership and possession 20    
    7 Application and receipts of money 20   7.1 Order of application 20   7.2
Money actually received 21   7.3 Amounts contingently due 21   7.4 Notice of an
Encumbrance 21   7.5 Secured Party’s statement of indebtedness 22   7.6 Secured
Party’s receipts 22   7.7 Conversion of currencies on application 22   7.8
Amounts payable on demand 22         8 Power of attorney 22   8.1 Appointment of
Attorney 22   8.2 Purposes of appointment 23   8.3 Exercise after Event of
Default 23   8.4 Delegation and substitution 23         9 Protection 23   9.1
Protection of third parties 23   9.2 Protection of the Secured Party, Receiver
and Attorney 24         10 Savings provisions 24   10.1 Statutory powers 24  
10.2 No notice required unless mandatory 24   10.3 Appointment of nominee for
PPSA registration 25   10.4 Continuing security 25   10.5 No merger of security
25   10.6 Exclusion of moratorium 25   10.7 Exclusion of PPSA provisions 26  
10.8 Conflict 26   10.9 Consent of Secured Party 26   10.10 Completion of blank
securities 26   10.11 Principal obligations 26   10.12 No obligation to marshal
27   10.13 Non avoidance 27   10.14 Increase in financial accommodation 27      
  11 Third party provisions 27   11.1 Suspense account 27   11.2 Independent
obligations 28   11.3 Unconditional nature of obligations 28   11.4 No
competition 30         12 General 31   12.1 Confidential information 31   12.2
Performance by Secured Party of the Grantor’s obligations 31   12.3 Grantor to
bear cost 31   12.4 Notices 31   12.5 Governing law and jurisdiction 31

 

 General security agreement Contents 2

  

 

 

Contents

 

  12.6 Prohibition and enforceability 31   12.7 Waivers 32   12.8 Variation 32  
12.9 Cumulative rights 32   12.10 Assignment 32   12.11 Counterparts 32   12.12
Attorneys 32

 

  Schedules           Schedule 1     Notice details 34         Schedule 2    
Serial numbered goods or intangible property 35         Schedule 3     Secured
Property with a value greater than $25,000 located outside Australia 37        
Schedule 4     Disclosed Contracts 38         Schedule 5     Secured Property in
relation to which the Security may be perfected by control 39         Signing
page 40

 

 General security agreement Contents 3

  

 

 

General security agreement

 

Date ►        16 August 2016

 

Between the parties

 

Grantor

Discovery Energy SA Pty Ltd

ABN 89 158 204 052 of Level 8, 350 Collins Street,
Melbourne 3000
Australia

    Secured Party

Texican Energy Corporation

One Allen Center, Suite 1150

500 Dallas Street

Houston, Texas 77002

 

Recitals

1   The Grantor is, or will be, the legal and beneficial owner of or otherwise
has or will have sufficient right, interest or power to grant a security
interest in the Secured Property.

 

2   The Grantor has agreed to create the Security to secure the payment of the
Secured Moneys.

    This deed witnesses that, for valuable consideration, the receipt and
sufficiency of which is acknowledged, the parties agree as follows:

 

 General security agreement page 1

  

 

 

1Definitions, interpretation and deed components

 

1.1Definitions

 

The meanings of the terms used in this deed are set out below.

 

Term   Meaning       Attorney   an attorney appointed under this deed.      
Australian Guarantee   the document entitled ‘Deed of Guarantee and Indemnity’
between the Grantor and the Secured Party dated on or about the date of this
deed.       Australian Specific Security Agreement   the document entitled
‘Specific Security Deed (Shares)’ between the Principal Debtor and the Secured
Party dated on or about the date of this deed.       Collateral Security   any
present or future Encumbrance, Guarantee or other document or agreement created
or entered into by a Transaction Party or any other person as security for, or
to credit enhance, the payment of any of the Secured Moneys.       Controlled
Account   a bank account opened by the Grantor in accordance with clause 2.4.  
    Control Event  

1   In respect of any Secured Property that is, or would have been, a Revolving
Asset:

 

·    the Grantor breaches, or attempts to breach clause 4.6(a) in respect of the
Secured Property or takes any step which would result in it doing so;

 

·    a person takes a step (including signing a notice or direction) which may
result in Taxes or an amount owing to a Government Agency, ranking ahead of the
Security; or

 

·    the Secured Party gives a notice to the Grantor that the Secured Property
is not a Revolving Asset. (However, the Secured Party may only give a notice if
the Secured Party reasonably considers that it is necessary to do so to protect
its rights under this document or if an Event of Default is continuing); or

 

 General security agreement page 2

  

 

 

1   Definitions, interpretation and deed components

 

Term   Meaning          

2   In respect of all Secured Property that is or would have been Revolving
Assets:

 

·   an administrator, liquidator or provisional liquidator is appointed in
respect of the Grantor or the winding up of the Grantor begins;

 

·   a receiver, receiver and manager or Controller is appointed to any of the
Grantor’s property; or

 

·   something having a substantially similar effect to the above 2 paragraphs or
either of them happens under any law.

      Corporations Act   the Corporations Act 2001 (Cth).       debt   includes
debts owing by a bank or other financial institution, including in relation to a
current trading account.       Designated Bank   the bank with which a
Controlled Account is maintained.       Disclosed Contract   a contract
described in Schedule 4 or any other contract which the Secured Party and the
Grantor agree is a Disclosed Contract for the purposes of this deed.       Event
of Default   an Event of Default as defined in the Principal Agreement and any
other event of default (however described) under, or as defined in, any Finance
Document.       Finance Document  

1   this deed;

 

2   each Collateral Security;

 

3   the Principal Agreement;

 

4   the Australian Guarantee;

 

5   the Australian Specific Security Agreement;

 

6   the US Security Agreement;

 

7   the Securities Purchase Agreement;

 

8   any other Finance Document as defined in the Principal Agreement;

 

9   any document which the Grantor and the Secured Party agree, now or in the
future, is a Finance Document for the purposes of this deed,

 

or any document or agreement entered into or given under any of the above.

      Intellectual Property Rights   all patents, trade marks, service marks,
designs, copyrights, business names, trade secrets, know how and other
intellectual property rights and interests (in each case whether registered
under any statute or not).

 

 General security agreement page 3

  

 

 

1   Definitions, interpretation and deed components

 

Term   Meaning       Marketable Securities  

1    marketable securities as defined in section 9 of the Corporations Act; and

 

2    any units (whatever called) in a trust estate which represent a legal or
beneficial interest in any of the income or assets of that trust estate and
includes any options to acquire any units as described.

      Permitted Encumbrance   the meaning given to the term “Permitted Lien” in
the Debentures (as defined in the Securities Purchase Agreement).      
Petroleum Exploration Licence   as defined in the Principal Agreement.      
Power   any right, power, authority, discretion or remedy conferred on the
Secured Party, a Receiver or an Attorney by any Finance Document or any
applicable law.       PPSA   the Personal Property Securities Act 2009 (Cth).  
    PPSA Security Interest   a security interest as defined in the PPSA.      
Principal Agreement   the terms of the Senior Secured Convertible Debenture
issued by the Principal Debtor to the Secured Party dated 17 August 2016 and
thereafter.       Principal Debtor   Discovery Energy Corporation       Priority
Encumbrance  

1   a mandatorily preferred by law; or

 

2   approved by the Secured Party as a Priority Encumbrance for the purposes of
this deed.

      Receiver   a receiver or receiver and manager appointed under this deed.  
    Related Body Corporate   a “related body corporate” as defined in section 50
of the Corporations Act.

 



 General security agreement page 4

  

 

 

1   Definitions, interpretation and deed components

 

Term   Meaning       Revolving Asset  

any Secured Property:

 

·   which is;

 

–   inventory;

 

–   a negotiable instrument;

 

–   machinery, plant, or equipment which is not inventory and has a value of
less than A$1,000 or its equivalent;

 

–   money (including money withdrawn or transferred to a third party from an
account of the Grantor with a bank or other financial institution); and

 

·   in relation to which no Control Event has occurred, subject to clause 4.9.

      Secured Moneys  

all debts and monetary liabilities of the Grantor and the Principal Debtor to
the Secured Party under or in relation to any Finance Document and in any
capacity, irrespective of whether the debts or liabilities:

 

1   are present or future;

 

2   are actual, prospective, contingent or otherwise;

 

3   are at any time ascertained or unascertained;

 

4    are owed or incurred by or on account of the Grantor or the Principal
Debtor alone, or severally or jointly with any other person;

 

5    are owed to or incurred for the account of the Secured Party alone, or
severally or jointly with any other person;

 

6    are owed to any other person as agent (whether disclosed or not) for or on
behalf of the Secured Party;

 

7    are owed or incurred as principal, interest, fees, charges, Taxes, damages
(whether for breach of contract or tort or incurred on any other ground),
losses, costs or expenses, or on any other account;

 

8    are owed to or incurred for the account of the Secured Party directly or as
a result of:

 

·    the assignment or transfer to the Secured Party of any debt or liability of
the Grantor or the Principal Debtor; or

 

·   any other dealing with any such debt or liability;

 

9    are owed to or incurred for the account of the Secured Party before the
date of this deed or before the date of any assignment of this deed to the
Secured Party by any other person or otherwise; or

 

10  comprise any combination of the above.

      Secured Property   all the Grantor’s present and after-acquired property.
It includes anything in respect of which the Grantor has at any time sufficient
right, interest or power to grant a security interest, excluding for all
purposes, the Petroleum Exploration Licence, but including any proceeds thereof.

 

 General security agreement page 5

  

 

 

1   Definitions, interpretation and deed components

 

Term   Meaning       Securities Purchase Agreement   the purchase agreement for
the Senior Secured Convertible Debentures dated 27 May 2016 between the
Principal Debtor, the Secured Party and DEC Funding LLC, as amended by a first
amendment dated as of [ ] August 2016.       Security   the security created or
expressed to be created by this deed.       Title Document   any original,
duplicate or counterpart certificate or document of title including any real
property certificate of title, a certificate of units in a unit trust, share
certificate or certificate evidencing an Investment Instrument or Negotiable
Instrument.       Transaction Party  

1   the Grantor; or

 

2   the Principal Debtor.

      US Security Agreement   the security agreement for the Senior Secured
Convertible Debentures dated 27 May 2016 between the Principal Debtor, all of
the Principal Debtor’s subsidiaries and DEC Funding LLC, as agent for itself,
the Principal Debtor and other secured parties.

 

1.2Interpretation

 

In this deed:

 

(a)Headings and bold type are for convenience only and do not affect the
interpretation of this deed.

 

(b)The singular includes the plural and the plural includes the singular.

 

(c)Words of any gender include all genders.

 

(d)Other parts of speech and grammatical forms of a word or phrase defined in
this deed have a corresponding meaning.

 

(e)An expression importing a person includes any company, partnership, joint
venture, association, corporation or other body corporate and any Government
Agency as well as an individual.

 

(f)A reference to any thing (including any right) includes a part of that thing
but nothing in this clause 1.2(f) implies that performance of part of an
obligation constitutes performance of the obligation.

 

(g)A reference to a clause, party, schedule, attachment or exhibit is a
reference to a clause of, and a party, schedule, attachment or exhibit to, this
deed.

 

 General security agreement page 6

  

 

 

1   Definitions, interpretation and deed components

 

(h)A reference to any legislation includes all delegated legislation made under
it and amendments, consolidations, replacements or re-enactments of any of them.

 

(i)A reference to a document includes all amendments or supplements to, or
replacements or novations of, that document.

 

(j)A reference to a party to a document includes that party’s successors and
permitted assignees.

 

(k)A promise on the part of 2 or more persons binds them jointly and severally.

 

(l)A reference to an agreement other than this deed includes a deed and any
legally enforceable undertaking, agreement, arrangement or understanding,
whether or not in writing.

 

(m)A reference to property or an asset includes any real or personal, present or
future, tangible or intangible property, asset or undertaking (including
Intellectual Property Rights) and any right, benefit, interest or revenue in,
under or derived from the property or asset.

 

(n)A reference to liquidation or insolvency includes appointment of an
administrator, compromise, arrangement, merger, amalgamation, reconstruction,
winding-up, dissolution, deregistration, assignment for the benefit of
creditors, scheme, composition or arrangement with creditors, insolvency,
bankruptcy, or any similar procedure or, where applicable, changes in the
constitution of any partnership or person, or death.

 

(o)A reference to a document includes any agreement in writing, or any
certificate, notice, deed, instrument or other document of any kind.

 

(p)No provision of this deed will be construed adversely to a party because that
party was responsible for the preparation of this deed or that provision.

 

(q)A reference to a body, other than a party to this deed (including an
institute, association or authority), whether statutory or not:

 

(1)which ceases to exist; or

 

(2)whose powers or functions are transferred to another body,

 

is a reference to the body which replaces it or which substantially succeeds to
its powers or functions.

 

(r)References to time are to Melbourne time.

 

(s)Where this deed confers any power or authority on a person that power or
authority may be exercised by that person acting personally or through an agent
or attorney.

 

(t)An Event of Default is ‘continuing’ or ‘subsisting’ if it has not been:

 

(1)remedied to the satisfaction of the Secured Party before a Power relating to
that Event of Default is exercised; or

 

(2)waived in writing by the Secured Party.

 

1.3Interpretation of inclusive expressions

 

Specifying anything in this deed after the words ‘include’ or ‘for example’ or
similar expressions does not limit what else is included unless there is express
wording to the contrary.

 

 General security agreement page 7

  

 

 

2   Security

 

1.4Incorporated definitions from Principal Agreement

 

A word or phrase (other than one defined in clause 1.1) defined in the Principal
Agreement has the same meaning in this deed.

 

1.5PPSA incorporated definitions

 

The following words and phrases defined in the PPSA have the same meaning in
this deed:

 

(a)Accession;

 

(b)Account;

 

(c)Chattel Paper;

 

(d)Commingled;

 

(e)Investment Instrument; and

 

(f)Negotiable Instrument.

 

1.6Deed components

 

This deed includes any schedule.

 

2Security

 

2.1Security interest

 

(a)The Grantor grants a security interest in the Secured Property to the Secured
Party to secure payment of the Secured Moneys.

 

(b)This security interest is a transfer by way of security of Secured Property
consisting of Accounts and Chattel Paper which are not, or cease to be,
Revolving Assets.

 

(c)To the extent any Secured Property is not transferred, this security interest
is a charge. If for any reason it is necessary to determine the nature of this
charge, it is a floating charge over Revolving Assets and a fixed charge over
all other Secured Property.

 

2.2Priority

 

(a)The parties intend that the Security take priority over all other
Encumbrances and other interests in the Secured Property at any time other than
any Priority Encumbrance.

 

(b)Nothing in this deed will be construed as an agreement by the Secured Party
to subordinate the Security to any other Encumbrance or interest affecting the
Secured Property at any time.

 

2.3Collection of proceeds of debts

 

The Grantor may collect as agent for the Secured Party for this purpose the
proceeds of any debts or other amounts now or in the future payable to the
Grantor subject to using those proceeds as permitted under the Finance
Documents.

 

 General security agreement page 8

  

 

 

2   Security

 

2.4Controlled Account

 

(a)The Secured Party may require the Grantor to open and maintain a bank account
at a bank and branch approved by the Secured Party on terms that:

 

(1)nominated Officers of the Secured Party must be signatories to the Controlled
Account;

 

(2)no withdrawals can be made from the Controlled Account without the signature
of one of those Officers;

 

(3)funds may be disposed of from the Controlled Account at the direction of the
Secured Party without further consent by the Grantor; and

 

(4)depositing an amount in the Controlled Account will not result in any person
coming under a present liability (within the meaning of section 341(3)(d) of the
PPSA) to pay:

 

·the Grantor; or

 

·a Related Body Corporate of the Grantor.

 

(b)If the Secured Party is not the Designated Bank, the Grantor must cause the
Designated Bank to enter into an agreement between the Designated Bank, the
Grantor and the Secured Party in form and substance satisfactory to the Secured
Party in which the Designated Bank agrees that:

 

(1)it will comply with and give effect to the terms set out in clause 2.4(a);

 

(2)it has no Encumbrance or other interest in the Controlled Account and it
waives all rights of set-off and combination in respect of the Controlled
Account;

 

(3)if despite clause 2.4(b)(2) it has any Encumbrance or other interest in the
Controlled Account, that Encumbrance or other interest is subordinated in right
and priority of payment to the Secured Party's Encumbrance or other interest and
will not be exercised without the Secured Party’s consent; and

 

(4)it agrees that the laws specified in clause 12.5(b) will govern the Secured
Party’s PPSA Security Interest in the Controlled Account.

 

2.5Proceeds

 

(a)If a Control Event occurs in respect of any proceeds or in respect of any
Secured Property the Grantor must immediately and until notified otherwise by
the Secured Party deposit in the Controlled Account any proceeds the Grantor
receives in respect of any book debt, insurance policy in relation to the
Secured Property or any other debts or other amounts now or in the future
payable to the Grantor which are Secured Property.

 

(b)Clause 2.5(a) does not apply to proceeds received from any workers’
compensation or public liability policy or reinstatement policy to the extent
that the proceeds are paid to a person:

 

(1)entitled to be compensated under the workers’ compensation or public
liability policy; or

 

(2)under a contract for the reinstatement of the Secured Property.

 

(c)The Grantor must give all notices and directions and execute all necessary
documents as requested by the Secured Party to ensure clause 2.5(a) is complied
with.

 

 General security agreement page 9

  

 

 

3   Discharge of the Security

 

(d)A Power created under this clause 2.5 is not waived by any failure or delay
in exercise, or by the partial exercise, of that Power.

 

2.6Authorisation

 

(a)The Grantor must ensure that it obtains all Authorisations (other than an
Authorisation that would be required under a Disclosed Contract) necessary to
permit the grant of the Security in respect of any asset before it acquires any
rights in that asset.

 

(b)Without limiting clauses 2.6(a) and 12.6, if the grant of the Security in
respect of an asset would:

 

(1)invalidate, avoid or render ineffective any Security, whether in respect of
that asset only or otherwise; or

 

(2)breach any Disclosed Contract relating to that asset,

 

then that asset is excluded from the Security, but only for so long as that
effect prevails.

 

(c)If the Security could be granted in respect of an asset referred to in
clause 2.6(b) without clause 2.6(b) applying if an Authorisation was obtained or
other action taken, the Grantor must promptly obtain that Authorisation (other
than an Authorisation under a Disclosed Contract) or take that action).

 

3Discharge of the Security

 

3.1Discharge

 

Subject to clause 3.2, at the written request of the Grantor, the Secured Party
must discharge the Security and retransfer to the Grantor its right and interest
in all Accounts and Chattel Paper transferred under clause 2.1(b) (or clause
4.8(c)) if:

 

(a)the Secured Moneys have been paid in full; and

 

(b)the Grantor and each other Transaction Party has fully observed and performed
its respective obligations under this deed and each other Finance Document.

 

3.2Final discharge

 

(a)The Secured Party is not obliged to discharge the Security under clause 3.1
if, at the time the requirements of clause 3.1 are satisfied, the Secured Party
(acting reasonably) is of the opinion that the Grantor or any other Transaction
Party owes further Secured Moneys contingently or otherwise to the Secured
Party.

 

(b)Clause 3.2(a) overrides any other clause to the contrary in this deed.

 

 General security agreement page 10

  

 

 

4   Representations and warranties, undertakings

 

4Representations and warranties, undertakings

 

4.1Representations and warranties

 

The Grantor represents and warrants that:

 

(a)representations true: each of its representations and warranties contained in
the Finance Documents is correct and not misleading when made or repeated;

 

(b)legal and beneficial owner: it is the legal and beneficial owner of or
otherwise has sufficient right, interest or power to grant a security interest
in the Secured Property;

 

(c)no other interests:

 

(1)no person other than the Secured Party holds or has the benefit of an
Encumbrance or other interest in the Secured Property other than under a
Disclosed Contract;

 

(2)there is no agreement, filing or registration that would enable another
person to obtain a priority over the Security which is inconsistent with the
priority contemplated by this deed;

 

(d)Security:

 

(1)this deed creates the Encumbrance purported to be created by it over the
assets purported to be encumbered by it; and

 

(2)all information supplied by the Grantor in connection with a registration is
accurate and up to date and that the Grantor has taken all steps required by the
Secured Party under clause 4.13; and

 

(3)the Security has the priority contemplated by this deed;

 

(e)serial numbers: Schedule 2 shows accurate serial numbers for each item of
Secured Property (if any) other than property the Grantor acquired for disposal
in the ordinary course of the Grantor’s ordinary business, if any which the PPSA
Regulations require to be described by serial number in a registration under the
PPSA;

 

(f)location of assets: Schedule 3 shows all Secured Property with a value
greater than $25,000 located outside Australia (if any);

 

(g)Authorisations: it has obtained all Authorisations (other than an
Authorisation that would be required under a Disclosed Contract) necessary to
permit the grant of the Security in respect of any asset in which it presently
has rights; and

 

perfection by control:

 

 General security agreement page 11

  

 

 

4   Representations and warranties, undertakings

 

(h)Schedule 5 shows all Secured Property in relation to which the Security may
be perfected by control other than Marketable Securities issued by a Transaction
Party.

 

4.2Survival of representations and warranties

 

The representations and warranties given under this deed survive the execution
of this deed.

 

4.3Reliance

 

(a)The Grantor acknowledges that it has not entered into this deed or any
Finance Document in reliance on any representation, warranty, promise or
statement made by the Secured Party or any person on behalf of the Secured
Party.

 

(b)The Grantor acknowledges that the Secured Party has entered into each Finance
Document in reliance on the representations and warranties given by the Grantor
under this deed.

 

4.4Performance under the Finance Documents

 

(a)The Grantor must fully and punctually perform its obligations under each
Finance Document.

 

(b)Without limiting the generality of clause 4.4(a), the Grantor must pay the
Secured Moneys to the Secured Party in accordance with this deed, each other
Finance Document and each other obligation under which the Secured Moneys are
payable.

 

(c)The Grantor must ensure that no Event of Default occurs. Without affecting
the liability of the Grantor or the Powers in any other respect (including where
a breach of this clause 4.4(c) is also a breach of another provision of a
Finance Document), the Grantor is not liable in damages for breach of this
clause 4.4(c) but the Secured Party may exercise its Powers consequent upon or
following that breach.

 

4.5Notices to the Secured Party

 

In addition to its obligations in any other Finance Document, the Grantor must
notify the Secured Party as soon as the Grantor becomes aware of any of the
following:

 

(a)the acquisition by it of, or the entry by it into, an agreement to acquire:

 

(1)any interest in real property;

 

(2)any Marketable Securities or other property in relation to which the Security
may be perfected by control;

 

(3)any motor vehicles or other property with a value greater than $25,000 which
the PPS Regulations provide may or must be described by serial number in a
registration under the PPSA;

 

(4)any property with a value greater than $25,000 which is situated outside
Australia;

 

(b)any change of the jurisdiction in which any of the Secured Property with a
value greater than $25,000 is situated; and

 

(c)any data contained in a registration under the PPSA with respect to the
Security being or becoming incorrect.

 

 General security agreement page 12

  

 

 

4   Representations and warranties, undertakings

 

4.6Negative pledge and disposal of assets

 

(a)The Grantor must not do, or agree to do, any of the following unless it is
permitted to do so by clause 4.7 or another provision in a Finance Document:

 

(1)create or allow another interest in any Secured Property which is not a
Permitted Encumbrance; or

 

(2)dispose, or part with possession, of any Secured Property; or

 

(3)enter into any agreement which causes further debt to accrue which is not a
Permitted Indebtedness.

 

(b)The Grantor must not permit any of the Secured Property to become:

 

(1)Commingled with any asset that is not Secured Property except in the ordinary
course of the Grantor’s ordinary business; or

 

(2)an Accession to or to be affixed to any asset that is not Secured Property.

 

4.7Permitted dealings

 

The Grantor may do any of the following in the ordinary course of the Grantor’s
ordinary business unless it is prohibited from doing so by another provision in
a Finance Document:

 

(a)create or allow another interest in, or dispose or part with possession of,
any Secured Property which is a Revolving Asset; or

 

(b)withdraw or transfer money from an account with a bank or other financial
institution.

 

4.8Revolving Assets

 

If a Control Event occurs in respect of any Secured Property then automatically:

 

(a)that Secured Property is not (and immediately ceases to be) a Revolving
Asset;

 

(b)any floating charge over that Secured Property immediately operates as a
fixed charge;

 

(c)if the Secured Property is Accounts or Chattel Paper it is transferred to the
Secured Party by way of security; and

 

(d)the Grantor may no longer deal with the Secured Property under clause 4.7.

 

4.9Conversion to Revolving Assets

 

If any Secured Property is not or ceases to be a Revolving Asset, and becomes
subject to a fixed charge or transfer under clause 4.8, the Secured Party may
give the Grantor a notice stating that, from a date specified in the notice, the
Secured Property specified in the notice is a Revolving Asset, or becomes
subject to a floating charge or is transferred back to the Grantor. This may
occur any number of times.

 

4.10Inventory

 

Any inventory which is not, or ceases to be, a Revolving Asset is specifically
appropriated to a security interest under this document. The Grantor may not
remove it without obtaining the specific and express authority of the Secured
Party to do so.

 

 General security agreement page 13

  

 

 

4   Representations and warranties, undertakings

 

4.11Further assurances

 

The Grantor must:

 

(a)do anything which the Secured Party reasonably requests to:

 

(1)ensure, or enable the Secured Party to ensure, that this deed, the Security
and the Powers are fully effective, enforceable and perfected with the
contemplated priority;

 

(2)more satisfactorily assure or secure to the Secured Party the Secured
Property in a manner consistent with the Finance Documents; or

 

(3)aid the exercise of any Power,

 

including executing any document, delivering Title Documents or Chattel Paper,
executing and delivering blank transfers or giving notice of the Security to any
third party;

 

(b)without limiting clause 4.11(a), when the Secured Party requests, execute:

 

(1)a legal or statutory mortgage in favour of the Secured Party over any real
property; or

 

(2)any other form of security which the Secured Party considers appropriate for
the property to be subject to that security,

 

each in form and substance required by the Secured Party and

 

(c)without limiting clause 4.11(a), cause a third party to provide any
Authorisation (other than an Authorisation that would be required under a
Disclosed Contract) or take any other action (including executing any document)
required to give effect to clause 4.11(a).

 

4.12Title Documents and Chattel Paper

 

(a)The Grantor must deposit with the Secured Party, or as the Secured Party
directs, all the Title Documents in respect of any of the Secured Property
together with executed blank transfers in respect of the Secured Property to
which the Title Documents relate and all Chattel Paper forming part of the
Secured Property with a value greater than $25,000 immediately on:

 

(1)its execution of this deed; and

 

(2)acquisition of any asset which forms part of the Secured Property.

 

(b)At any time after an Event of Default occurs, if required by the Secured
Party, the Grantor must deposit with the Secured Party all Chattel Paper which
forms part of the Secured Property regardless of value and which has not already
been deposited under clause 4.12(a).

 

(c)Subject to clause 4.12(d), the Secured Party may retain the Title Documents
and Chattel Paper deposited with the Secured Party until the Security in respect
of all the Secured Property is discharged under clause 3.

 

(d)If the Security is enforced by the Secured Party, the Secured Party, Receiver
or Attorney is entitled:

 

(1)to deal with the Title Documents and the Chattel Paper as if it was the
absolute and unencumbered owner of the Secured Property to which the Title
Documents relate and of the Chattel Paper; and

 

 General security agreement page 14

  

 

 

4   Representations and warranties, undertakings

 

(2)in exercising a power of sale, to deliver any Title Document or Chattel Paper
to a purchaser of the Secured Property to which the Title Document relates or of
the Chattel Paper.

 

4.13Perfection, registration and protection of Security

 

(a)The Grantor must take all steps reasonably required by the Secured Party to
ensure that:

 

(1)the Security is perfected in relation to all the Secured Property in all
jurisdictions; and

 

(2)this deed and the Security are registered and filed in all registers in all
jurisdictions

 

in which it must be perfected, registered and filed, to ensure its
enforceability, validity, perfection and priority against all persons and to be
effective as a security.

 

(b)Whenever the Secured Party requires that the Security be perfected in a
particular way in relation to any part of the Secured Property, the Grantor must
ensure that the Security is perfected in that way.

 

(c)The Grantor will not be in breach of its obligation under this clause 4.13
and its representation and warranty under clause 4.1(d)(2) will not be incorrect
or misleading if the Secured Party fails to take any action which can only be
taken by the Secured Party to enable the Security to be perfected as required
under this clause 4.13, after written request from the Grantor to take that
action.

 

(d)Whenever any part of the Secured Property is transferred to or retained in a
place where this deed or the Security, because of an increase in the Secured
Moneys or otherwise, bears insufficient stamp duty or is not registered or
recorded, or for any other reason is of limited or of no force or effect,
unenforceable, inadmissible in evidence or of reduced priority, the Grantor must
within 14 days after that transfer or retention ensure that:

 

(1)this deed is stamped to the satisfaction of the Secured Party;

 

(2)this deed is in full force and effect, enforceable, perfected, admissible in
evidence and not of reduced priority; and

 

(3)this deed and the Security are registered in that place, or that part of the
Secured Property is removed from that place.

 

4.14No caveats

 

The Grantor must ensure that any caveat lodged in respect of the Secured
Property, other than a caveat lodged by the Secured Party, is removed as soon as
reasonably practicable but in any event within 5 days after the date that it
becomes aware of its existence.

 

4.15Term of undertakings

 

Each of the Grantor’s undertakings in this clause 4 continue in full force and
effect from the date of this deed until the Security in respect of all the
Secured Property is discharged under clause 3.

 

 General security agreement page 15

  

 

 

5   Enforcement

 

5Enforcement

 

5.1When enforceable

 

(a)If an Event of Default occurs:

 

(1)the Security and each Collateral Security are immediately enforceable without
the need for any demand or notice to be given to the Grantor or any other
person; and

 

(2)the Secured Moneys are immediately due and payable by the Grantor without the
need for any demand or notice to be given to the Grantor or any other person
other than a notice expressly required by a Finance Document.

 

(b)The Secured Party agrees that it will not exercise any Power to enforce the
Security under Chapter 4 of the PPSA until an Event of Default occurs.

 

5.2No dealing with assets

 

Any right of the Grantor to deal, for any purpose, with any asset which forms
part of the Secured Property (including under clause 2.3), other than by or
through a Receiver appointed under this deed, immediately ceases if:

 

(a)the Secured Party declares that the Secured Moneys are immediately due and
payable; or

 

(b)the Secured Party takes any step to enforce the Security; or

 

(c)subject to clause 4.9 a Control Event occurs in relation to the asset.

 

5.3Assistance in realisation

 

After the Security has become enforceable, the Grantor must take all action
required by the Secured Party, Receiver or Attorney to assist any of them to
realise the Secured Property and exercise any Power including:

 

(a)executing all transfers, conveyances, assignments and assurances of any of
the Secured Property;

 

(b)doing anything necessary or desirable under the law in force in any place
where the Secured Property is situated;

 

(c)giving all notices, orders, directions and consents which the Secured Party,
Receiver or Attorney thinks expedient; and

 

(d)doing anything necessary:

 

(1)for a call to be made on the uncalled capital of the Grantor; or

 

(2)to collect all called but unpaid capital of the Grantor.

 

5.4Postponing or delaying realisation or enforcement

 

The Secured Party, a Receiver or Attorney may postpone or delay the exercise of
any Power for such period as the Secured Party, Receiver or Attorney may in its
absolute discretion decide.

 

 General security agreement page 16

  

 

 

6   Receiver

 

6Receiver

 

6.1Appointment of Receiver

 

If an Event of Default occurs, the Secured Party may at any time after its
occurrence:

 

(a)appoint any person or any 2 or more persons jointly, or severally, or jointly
and severally to be a receiver or a receiver and manager of the Secured
Property;

 

(b)remove any Receiver and on the removal, retirement or death of any Receiver,
appoint another Receiver; and

 

(c)fix the remuneration and direct payment of that remuneration and any costs,
charges and expenses of the Receiver out of the proceeds of any realisation of
the Secured Property.

 

6.2Agency of Receiver

 

(a)Subject to clause 6.5, each Receiver is the agent of the Grantor.

 

(b)The Grantor is responsible for the acts, defaults and remuneration of the
Receiver.

 

6.3Powers of Receiver

 

Subject to any express exclusion by the terms of the Receiver’s appointment, the
Receiver has, in addition to any powers conferred on the Receiver by applicable
law, and whether or not in possession of the Secured Property, or any part of
it, the following powers:

 

(a)manage, possession or control: to manage, enter into possession or assume
control of any of the Secured Property;

 

(b)lease or licence: to accept the surrender of, determine, grant or renew any
lease or licence in respect of the use or occupation of any of the Secured
Property:

 

(1)on any terms or special conditions that the Secured Party or Receiver thinks
fit; and

 

(2)in conjunction with the sale, lease or licence of any other property by any
person;

 

(c)sale: to sell or concur in selling any of the Secured Property to any person:

 

(1)by auction, private treaty or tender;

 

(2)on such terms and special conditions as the Secured Party or the Receiver
thinks fit;

 

(3)for cash or for a deferred payment of the purchase price, in whole or in
part, with or without interest or security;

 

(4)in conjunction with the sale of any property by any other person; and

 

(5)in one lot or in separate parcels;

 

(d)grant options to purchase: to grant to any person an option to purchase any
of the Secured Property;

 

(e)acquire property: to acquire any interest in any property, in the name or on
behalf of the Grantor, which on acquisition forms part of the Secured Property;

 

 General security agreement page 17

  

 

 

6   Receiver

 

(f)carry on business: to carry on or concur in carrying on any business of the
Grantor in respect of the Secured Property;

 

(g)borrowings and security:

 

(1)to raise or borrow any money, in its name or the name or on behalf of the
Grantor, from the Secured Party or any person approved by the Secured Party in
writing; and

 

(2)to secure money raised or borrowed under clause 6.3(g)(1) by an Encumbrance
over any of the Secured Property, ranking in priority to, equal with, or after,
the Security or any Collateral Security;

 

(h)maintain or improve Secured Property: to do anything to maintain, protect or
improve any of the Secured Property including completing, repairing, erecting a
new improvement on, demolishing or altering any of the Secured Property;

 

(i)income and bank accounts: to do anything to manage or obtain income or
revenue from any of the Secured Property including operating any bank account
which forms part of the Secured Property or opening and operating a new bank
account;

 

(j)access to Secured Property: to have access to any of the Secured Property,
the premises at which the business of the Grantor is conducted and any of the
administrative services of the business of the Grantor;

 

(k)insure Secured Property: to insure any of the Secured Property;

 

(l)sever fixtures: to sever fixtures in respect of any of the Secured Property;

 

(m)compromise: to make or accept any compromise or arrangement;

 

(n)surrender Secured Property: to surrender or transfer any of the Secured
Property to any person;

 

(o)exchange Secured Property: to exchange with any person any of the Secured
Property for any other property whether of equal value or not;

 

(p)employ or discharge: to employ or discharge any person as an employee,
contractor, agent, professional advisor or auctioneer for any of the purposes of
this deed;

 

(q)delegate: to delegate to any person any Power of the Receiver;

 

(r)perform or enforce documents: to observe, perform, enforce, exercise or
refrain from exercising any right, power, authority, discretion or remedy of the
Grantor under, or otherwise obtain the benefit of:

 

(1)any document, agreement or right which attaches to or forms part of the
Secured Property; and

 

(2)any document or agreement entered into in exercise of any Power by the
Receiver;

 

(s)receipts: to give effectual receipts for all moneys and other assets which
may come into the hands of the Receiver;

 

(t)take proceedings: to commence, discontinue, prosecute, defend, settle or
compromise in its name or the name or on behalf of the Grantor, any proceedings
including proceedings in relation to any insurance in respect of any of the
Secured Property;

 

(u)insolvency proceedings: to make any debtor bankrupt, wind-up any company,
corporation or other entity and do all things in relation to any bankruptcy or
winding-up which the Receiver thinks necessary or desirable including attending
and voting at creditors’ meetings and appointing proxies for those meetings;

 

 General security agreement page 18

  

 

 

6   Receiver

 

(v)execute documents: to enter into and execute any document or agreement in the
name of the Receiver or the name or on behalf of the Grantor including bills of
exchange, cheques or promissory notes for any of the purposes of this deed;

 

(w)make calls: to make calls on any member of the Grantor in respect of uncalled
capital of the Grantor;

 

(x)vote: to exercise any voting rights or powers in respect of any part of the
Secured Property;

 

(y)collect called capital: to collect or enforce payment of any called but
unpaid capital of the Grantor whether or not the calls were made by the
Receiver;

 

(z)ability of Grantor: to do anything the Grantor could do in relation to the
Secured Property; and

 

(aa)incidental power: to do anything necessary or incidental to the exercise of
any Power of the Receiver.

 

6.4Nature of Receiver’s Powers

 

The Powers of the Receiver must be construed independently and no one Power
limits the generality of any other Power. Any dealing under any Power of the
Receiver will be on the terms and conditions the Receiver thinks fit.

 

6.5Status of Receiver after commencement of winding-up

 

(a)The power to appoint a Receiver under clause 6.1 may be exercised even if, at
the time an Event of Default occurs or if at the time a Receiver is appointed,
an order has been made or a resolution has been passed for the winding-up of the
Grantor.

 

(b)If for any reason, including operation of law, a Receiver:

 

(1)appointed in the circumstances described in clause 6.5(a); or

 

(2)appointed at any other time,

 

ceases to be the agent of the Grantor as a result of an order being made or a
resolution being passed for the winding-up of the Grantor, then the Receiver
immediately becomes the agent of the Secured Party.

 

6.6Powers exercisable by the Secured Party

 

(a)Whether or not a Receiver is appointed under clause 6.1, the Secured Party
may, on or after the occurrence of an Event of Default and without giving notice
to any person, exercise any Power that could be conferred on a Receiver in
addition to any Power of the Secured Party.

 

(b)The exercise of any Power by the Secured Party, Receiver or Attorney does not
cause or deem the Secured Party, Receiver or Attorney:

 

(1)to be a mortgagee in possession;

 

(2)to account as mortgagee in possession; or

 

(3)to be answerable for any act or omission for which a mortgagee in possession
is liable.

 

 General security agreement page 19

  

 

 

7   Application and receipts of money

 

6.7Set-off

 

If any Event of Default is subsisting, the Secured Party may apply any credit
balance in any currency in any of the Grantor’s accounts with the Secured Party
in and towards satisfaction of any of the Secured Moneys.

 

6.8Notice of exercise of rights

 

The Secured Party, Receiver or Attorney is not required:

 

(a)to give notice of the Security or any Collateral Security to any debtor or
creditor of the Grantor or to any other person;

 

(b)to enforce payment of any money payable to the Grantor including any of the
debts or monetary liabilities secured by this deed or by any Collateral
Security; or

 

(c)to obtain the consent of the Grantor to any exercise of a Power.

 

6.9Termination of receivership and possession

 

The Secured Party may, at any time, terminate the appointment of a Receiver and
may, at any time, give up, or re-take, possession of the Secured Property.

 

7Application and receipts of money

 

7.1Order of application

 

(a)At any time after the Security is enforceable, all money received by the
Secured Party, Receiver, Attorney or any other person acting on their behalf
under this deed or any Collateral Security may be appropriated and applied
towards any amount and in any order that the Secured Party, Receiver, Attorney
or that other person determines in its absolute discretion, to the extent not
prohibited by law.

 

(b)Failing a determination under clause 7.1(a), the money must be applied in the
following manner and order:

 

(1)first, in payment of all costs, charges and expenses (including any GST) of
the Secured Party, Receiver or Attorney incurred in or incidental to the
exercise or performance or attempted exercise or performance of any Power;

 

(2)second, in payment of any other outgoings the Secured Party, Receiver or
Attorney thinks fit to pay;

 

(3)third, in payment to the Receiver of his remuneration;

 

(4)fourth, in payment and discharge, in order of their priority, of any
Encumbrances of which the Secured Party, Receiver or Attorney is aware and which
have priority to the Security;

 

(5)fifth, in payment to the Secured Party towards satisfaction of the Secured
Moneys and applied against interest, principal or any other amount the Secured
Party, Receiver or Attorney thinks fit;

 

(6)sixth, in payment only to the extent required by law, in order of their
priority, of other Encumbrances in respect of the Secured Property of which the
Secured Party, Receiver or Attorney is aware and which are due and payable in
accordance with their terms; and

 

 General security agreement page 20

  

 

 

7   Application and receipts of money

 

(7)seventh, in payment of the surplus, if any, without interest to the Grantor.
The Secured Party, Receiver or Attorney may pay the surplus to the credit of an
account in the name of the Grantor in the books of any bank carrying on business
within Australia and having done so is under no further liability in respect of
that surplus.

 

(c)Any amount required by law to be paid in priority to any amount specified in
clause 7.1(b) must be paid before any money is applied in payment of the amount
specified in clause 7.1(b).

 

7.2Money actually received

 

In applying any money towards satisfaction of the Secured Moneys, the Grantor is
to be credited only with so much of the money which is available for that
purpose (after deducting any GST imposed) and which is actually received by the
Secured Party, Receiver or Attorney. The credit dates from the time of receipt.

 

7.3Amounts contingently due

 

(a)If at the time of a distribution of any money under clause 7.1 any part of
the Secured Moneys is contingently owing to the Secured Party, the Secured
Party, Receiver or Attorney may retain an amount equal to the amount
contingently owing or any part of it.

 

(b)If the Secured Party, Receiver or Attorney retains any amount under clause
7.3(a) it must place that amount on short-term interest bearing deposit until
the amount contingently owing becomes actually due and payable or otherwise
ceases to be contingently owing at which time the Secured Party, Receiver or
Attorney must:

 

(1)pay to the Secured Party the amount which has become actually due to it; and

 

(2)apply the balance of the amount retained, together with any interest on the
amount contingently owing, in accordance with clause 7.1.

 

7.4Notice of an Encumbrance

 

(a)If the Secured Party receives actual or constructive notice of an Encumbrance
over the Secured Property or of the perfection of an Encumbrance, the Secured
Party:

 

(1)may open a new account in the name of the Grantor in its books; or

 

(2)is regarded as having opened a new account in the name of the Grantor in its
books,

 

on the date it received or was regarded as having received notice of the
Encumbrance or perfection.

 

(b)From the date on which that new account is opened or regarded as opened:

 

(1)all payments made by the Grantor to the Secured Party; and

 

(2)all financial accommodation and advances by the Secured Party to the Grantor,

 

 General security agreement page 21

  

 

 

8   Power of attorney

 

are or are regarded as credited and debited, as the case may be, to the new
account unless otherwise specified by the Secured Party.

 

(c)The payments by the Grantor under clause 7.4(b) must be applied in the manner
determined by the Secured Party or, failing a determination:

 

(1)first, in reduction of the debit balance, if any, in the new account; and

 

(2)second, if there is no debit balance in the new account, in reduction of the
Secured Moneys which have not been debited or regarded as debited to the new
account.

 

7.5Secured Party’s statement of indebtedness

 

A certificate signed by any Officer of the Secured Party stating:

 

(a)the amount of the Secured Moneys due and payable; or

 

(b)the amount of the Secured Moneys, whether currently due and payable or not,

 

is sufficient evidence of that amount as at the date stated on the certificate,
or failing that as at the date of the certificate, unless the contrary is
proved.

 

7.6Secured Party’s receipts

 

(a)The receipt of any Officer of the Secured Party for any money payable to or
received by the Secured Party under this deed exonerates the payer from all
liability to enquire whether any of the Secured Moneys have become payable.

 

(b)Every receipt of an Officer of the Secured Party effectually discharges the
payer from:

 

(1)any future liability to pay the amount specified in the receipt; and

 

(2)being concerned to see to the application of, or being answerable or
accountable for any loss or misapplication of, the amount specified in the
receipt.

 

7.7Conversion of currencies on application

 

In making an application under clause 7.1, the Secured Party, Receiver or
Attorney may itself, or through its bankers, purchase one currency with another,
whether or not through an intermediate currency, whether spot or forward, in the
manner and amounts and at the time it thinks fit.

 

7.8Amounts payable on demand

 

If an amount payable under a Finance Document is not expressed to be payable on
a specified date, that amount is payable by the Grantor on demand by the Secured
Party.

 

8Power of attorney

 

8.1Appointment of Attorney

 

For consideration received, the Grantor irrevocably appoints the Secured Party
and each Receiver severally its attorney for the purposes set out in clause 8.2.

 

 General security agreement page 22

  

 

 

9   Protection

 

8.2Purposes of appointment

 

The Attorney may, in its name or in the name of the Grantor, Secured Party or
Receiver, do any of the following:

 

(a)do any thing which ought to be done by the Grantor under this deed or any
other Finance Document;

 

(b)exercise any right, power, authority, discretion or remedy of the Grantor
under:

 

(1)this deed;

 

(2)any other Finance Document; or

 

(3)any agreement forming part of the Secured Property;

 

(c)do any thing which in the opinion of the Secured Party, Receiver or Attorney
is necessary or desirable for securing or perfecting the Security and any
Collateral Security;

 

(d)execute in favour of the Secured Party any legal mortgage, transfer,
assignment and any other assurance of any of the Secured Property;

 

(e)execute deeds of assignment, composition or release;

 

(f)sell or otherwise part with the possession of any of the Secured Property;
and

 

(g)generally, do any other thing, whether or not of the same kind as those set
out in clause 8.2(a) to (f), which in the opinion of the Secured Party, Receiver
or Attorney is necessary or desirable:

 

(1)to more satisfactorily secure to the Secured Party the payment of the Secured
Moneys; or

 

(2)in relation to any of the Secured Property.

 

8.3Exercise after Event of Default

 

An Attorney must not exercise any Power under clause 8.2 until an Event of
Default occurs but a breach of this clause 8.3 does not affect the validity of
the Attorney’s act.

 

8.4Delegation and substitution

 

The Attorney may appoint a substitute attorney to perform any of its Powers.

 

9Protection

 

9.1Protection of third parties

 

(a)No person dealing with the Secured Party, Receiver or Attorney is bound to
enquire whether:

 

(1)the Security has become enforceable;

 

(2)the Receiver or Attorney is duly appointed; or

 

(3)any Power has been properly or regularly exercised.

 

(b)No person dealing with the Secured Party, Receiver or Attorney is affected by
express notice that the exercise of any Power was unnecessary or improper.

 

 General security agreement page 23

  

 

 

10   Savings provisions

 

(c)The irregular or improper exercise of any Power is, as regards the protection
of any person, regarded as authorised by the Grantor and this deed, and is
valid.

 

9.2Protection of the Secured Party, Receiver and Attorney

 

(a)The Secured Party, Receiver or Attorney is not liable for any loss or damage
including consequential loss or damage, arising directly or indirectly from:

 

(1)any omission or delay in the exercise or non-exercise of any Power; or

 

(2)the neglect, default or dishonesty of any manager, Officer, employee, agent,
accountant, auctioneer or solicitor of the Grantor, the Secured Party, Receiver
or Attorney.

 

(b)Clause 9.2(a) does not apply:

 

(1)in respect of the Secured Party, to any loss or damage which arises from the
wilful default, fraud or gross negligence of the Secured Party; and

 

(2)in respect of a Receiver or Attorney, to any loss or damage which arises from
the wilful default, fraud or gross negligence of the Receiver or Attorney.

 

10Savings provisions

 

10.1Statutory powers

 

(a)Subject to clause 10.1(b), the powers of the Secured Party under this deed or
any Collateral Security are in addition to any powers the Secured Party has
under applicable law.

 

(b)If the Secured Party exercises a Power in connection with this deed, that
exercise is taken not to be an exercise of a Power under the PPSA unless the
Secured Party states otherwise at the time of exercise. However, this clause
10.1(b) does not apply to a right, power or remedy which can only be exercised
under the PPSA.

 

10.2No notice required unless mandatory

 

To the extent the law permits, the Grantor waives:

 

(a)its rights to receive any notice that is required by:

 

(1)any provision of the PPSA (including a notice of a verification statement);
or

 

(2)any other law, before a secured party or Receiver exercises a right, power or
remedy; and

 

(b)any time period that must otherwise lapse under any law before a secured
party or receiver exercises a right, power or remedy.

 

If the law which requires a period of notice or a lapse of time cannot be
excluded, but the law provides that the period of notice or lapse of time may be
agreed, that period or lapse is one day or the minimum period the law allows to
be agreed (whichever is the longer).

 

However, nothing in this clause prohibits the Secured Party or any Receiver from
giving a notice under the PPSA or any other law.

 

 General security agreement page 24

  

 

 

10   Savings provisions

 

10.3Appointment of nominee for PPSA registration

 

For the purposes of section 153 of the PPSA, the Secured Party appoints the
Grantor as its nominee, and authorises the Grantor to act on its behalf, in
connection with a registration under the PPSA of any security interest in favour
of the Grantor which is:

 

(a)evidenced or created by Chattel Paper;

 

(b)perfected by registration under the PPSA; and

 

(c)transferred to the Secured Party under this document.

 

This authority ceases when the registration is transferred to the Secured Party.

 

10.4Continuing security

 

The Security is a continuing security despite:

 

(a)any settlement of account; or

 

(b)the occurrence of any other thing,

 

and remains in full force and effect until the Secured Party has given a
discharge of the Security in respect of all the Secured Property under clause 3.

 

10.5No merger of security

 

(a)Nothing in this deed merges, extinguishes, postpones, lessens or otherwise
prejudicially affects:

 

(1)any Encumbrance or indemnity in favour of the Secured Party; or

 

(2)any Power.

 

(b)No other Encumbrance or Finance Document which the Secured Party has the
benefit of in any way prejudicially affects any Power.

 

10.6Exclusion of moratorium

 

Without limiting clause 10.7, to the extent not excluded by law, a provision of
any legislation (other than a provision of the PPSA mentioned in section 115(1)
of the PPSA) which directly or indirectly:

 

(a)lessens, varies or affects in favour of the Grantor any obligations under
this deed or any Finance Document;

 

(b)stays, postpones or otherwise prevents or prejudicially affects the exercise
by the Secured Party, Receiver or Attorney of any Power; or

 

(c)confers any right on the Grantor or imposes any obligation on the Secured
Party or a Receiver or Attorney in connection with the exercise of any Power,

 

is negatived and excluded from this deed and any Finance Document and all relief
and protection conferred on the Grantor by or under that legislation is also
negatived and excluded.

 

 General security agreement page 25

  

 

 

10   Savings provisions

 

10.7Exclusion of PPSA provisions

 

To the extent the law permits:

 

(a)for the purposes of sections 115(1) and 115(7) of the PPSA:

 

(1)the Secured Party need not comply with sections 95, 118, 121(4), 125,
132(3)(d) or 132(4); and

 

(2)section 143 is excluded;

 

(b)for the purposes of section 115(7) of the PPSA, the Secured Party need not
comply with sections 132 and 137(3);

 

(c)if the PPSA is amended after the date of this document to permit the Grantor
and the Secured Party to agree to not comply with or to exclude other provisions
of the PPSA, the Secured Party may notify the Grantor that any of these
provisions are excluded or that the Secured Party need not comply with any of
those provisions as notified to the Grantor by the Secured Party; and

 

(d)the Grantor agrees not to exercise its rights to make any request of the
Secured Party under section 275 of the PPSA, to authorise the disclosure of any
information under that section or to waive any duty of confidence that would
otherwise permit non-disclosure under that section.

 

10.8Conflict

 

Where any right, power, authority, discretion or remedy conferred on the Secured
Party, Receiver or Attorney by this deed or any Finance Document is inconsistent
with the powers conferred by applicable law then, to the extent not prohibited
by that law, those powers conferred by applicable law are regarded as negatived
or varied to the extent of the inconsistency.

 

10.9Consent of Secured Party

 

(a)Whenever the doing of any thing by the Grantor is dependent on the consent of
the Secured Party, the Secured Party may withhold its consent or give it
conditionally or unconditionally in its absolute discretion unless expressly
stated otherwise in a Finance Document.

 

(b)Any conditions imposed on the Grantor under clause 10.9(a) must be complied
with by the Grantor.

 

10.10Completion of blank securities

 

(a)The Secured Party, a Receiver, Attorney or any Officer of the Secured Party
may at any time complete, in favour of the Secured Party, any appointee of the
Secured Party or any purchaser, any instrument executed in blank by or on behalf
of the Grantor and deposited with the Secured Party as security under this deed
or under any Collateral Security.

 

(b)The Secured Party, a Receiver, Attorney or any Officer of the Secured Party
must not exercise any Power under clause 10.10(a) until an Event of Default
occurs but a breach of this clause 10.10(b) does not affect the validity of the
act of the Secured Party, Receiver, Attorney or Officer of the Secured Party.

 

10.11Principal obligations

 

The Security and each Collateral Security is:

 

(a)a principal obligation and is not ancillary or collateral to any other
Encumbrance (other than another Collateral Security) or other obligation; and

 

 General security agreement page 26

  

 

 

11   Third party provisions

 

(b)independent of, and unaffected by, any other Encumbrance or other obligation
which the Secured Party may hold at any time in respect of the Secured Moneys.

 

10.12No obligation to marshal

 

The Secured Party is not required to marshal or to enforce or apply under, or
appropriate, recover or exercise:

 

(a)any Encumbrance or Collateral Security held, at any time, by the Secured
Party; or

 

(b)any moneys or assets which the Secured Party, at any time, holds or is
entitled to receive.

 

10.13Non avoidance

 

If any payment by the Grantor to the Secured Party is at any time avoided for
any reason including any legal limitation, disability or incapacity of or
affecting the Grantor or any other thing, and whether or not:

 

(a)any transaction relating to the Secured Moneys was illegal, void or
substantially avoided; or

 

(b)any thing was or ought to have been within the knowledge of the Secured
Party,

 

the Grantor:

 

(c)as an additional, separate and independent obligation, indemnifies the
Secured Party against that avoided payment; and

 

(d)acknowledges that any liability of the Grantor under the Finance Documents
and any Power is the same as if that payment had not been made.

 

10.14Increase in financial accommodation

 

The Secured Party may at any time increase the financial accommodation provided
under any Finance Document or otherwise provide further financial accommodation.

 

11Third party provisions

 

11.1Suspense account

 

(a)The Secured Party may apply to the credit of a suspense account any:

 

(1)amounts received under this deed;

 

(2)dividends, distributions or other amounts received in respect of the Secured
Moneys in any liquidation; and

 

(3)other amounts received from any Transaction Party or any other person in
respect of the Secured Moneys.

 

(b)The Secured Party may retain the amounts in the suspense account for as long
as it determines and is not obliged to apply them in or towards satisfaction of
the Secured Moneys.

 

 General security agreement page 27

  

 

 

11   Third party provisions

 

11.2Independent obligations

 

This deed is enforceable against the Grantor:

 

(a)without first having recourse to any Collateral Security;

 

(b)whether or not the Secured Party or any other person has:

 

(1)made demand on any Transaction Party other than the Grantor;

 

(2)given notice to any Transaction Party (other than the Grantor) or any other
person in respect of any thing; or

 

(3)taken any other steps against any Transaction Party (other than the Grantor)
or any other person;

 

(c)whether or not any Secured Moneys is then due and payable; and

 

(d)despite the occurrence of any event described in clause 11.3.

 

11.3Unconditional nature of obligations

 

(a)The Security and the obligations of the Grantor under the Finance Documents
are absolute, binding and unconditional in all circumstances and are not
released or discharged or otherwise affected by anything which but for this
provision might have that effect, including:

 

(1)the grant to any Transaction Party or any other person of any time, waiver,
covenant not to sue or other indulgence;

 

(2)the release (including a release as part of any novation) or discharge of any
Transaction Party or any other person;

 

(3)the cessation of the obligations, in whole or in part, of any Transaction
Party or any other person under any Finance Document or any other document or
agreement;

 

(4)the liquidation of any Transaction Party or any other person;

 

(5)any arrangement, composition or compromise entered into by the Secured Party,
any Transaction Party or any other person;

 

(6)any Finance Document or any other document or agreement being in whole or in
part illegal, void, voidable, avoided, unenforceable or otherwise of limited
force or effect;

 

(7)any extinguishment, failure, loss, release, discharge, abandonment,
impairment, compounding, composition or compromise, in whole or in part of any
Finance Document or any other document or agreement;

 

(8)any Collateral Security being given to the Secured Party, or any other person
by any Transaction Party or any other person;

 

(9)any alteration, amendment, variation, supplement, renewal or replacement of
any Finance Document or any other document or agreement or any increase in the
limit or maximum principal amount available under the Finance Documents;

 

(10)any moratorium or other suspension of any Power;

 

(11)the Secured Party, Receiver or Attorney exercising or enforcing, delaying or
refraining from exercising or enforcing, or being not entitled or unable to
exercise or enforce any Power;

 

 General security agreement page 28

  

 

 

11   Third party provisions

 

(12)the Secured Party obtaining a judgment against any Transaction Party or any
other person for the payment of any of the Secured Moneys;

 

(13)any transaction, agreement or arrangement that may take place with the
Secured Party, any Transaction Party or any other person;

 

(14)any payment to the Secured Party, Receiver or Attorney including any payment
which at the payment date or at any time after the payment date is, in whole or
in part, illegal, void, voidable, avoided or unenforceable;

 

(15)any failure to give effective notice to any Transaction Party or any other
person of any default under any Finance Document or any other document or
agreement;

 

(16)any legal limitation, disability or incapacity of any Transaction Party or
of any other person;

 

(17)any breach of any Finance Document or any other document or agreement;

 

(18)the acceptance of the repudiation of, or termination of, any Finance
Document or any other document or agreement;

 

(19)any Secured Moneys being irrecoverable for any reason;

 

(20)any disclaimer by any Transaction Party or any other person of any Finance
Document or any other document or agreement;

 

(21)any assignment, novation, assumption or transfer of, or other dealing with,
any Powers or any other rights or obligations under any Finance Document or any
other document or agreement;

 

(22)the opening of a new account of any Transaction Party with the Secured Party
or any transaction on or relating to the new account;

 

(23)any prejudice (including material prejudice) to any person as a result of
any thing done, or omitted by the Secured Party, any Transaction Party or any
other person;

 

(24)any prejudice (including material prejudice) to any person as a result of
the Secured Party, Receiver, Attorney or any other person selling or realising
any property the subject of a Collateral Security at less than the best price;

 

(25)any prejudice (including material prejudice) to any person as a result of
any failure or neglect by the Secured Party, Receiver, Attorney or any other
person to recover the Secured Moneys from any Transaction Party or by the
realisation of any property the subject of a Collateral Security;

 

(26)any prejudice (including material prejudice) to any person as a result of
any other thing;

 

(27)the receipt by the Secured Party of any dividend, distribution or other
payment in respect of any liquidation;

 

(28)the capacity in which a Transaction Party executed a Finance Document not
being the capacity disclosed to the Secured Party before the execution of the
Finance Document;

 

(29)the failure of any other Transaction Party or any other person who is
intended to become a co-surety or co-indemnifier of that Transaction Party to
execute any Finance Document or any other document; or

 

 General security agreement page 29

  

 

 

11   Third party provisions

 

(30)any other act, omission, matter or thing whether negligent or not.

 

(b)Clause 11.3(a) applies irrespective of:

 

(1)the consent or knowledge or lack of consent or knowledge, of the Secured
Party, any Transaction Party or any other person of any event described in
clause 11.3(a) (and the Grantor irrevocably waives any duty on the part of the
Secured Party to disclose such information); or

 

(2)any rule of law or equity to the contrary.

 

11.4No competition

 

(a)Until the Secured Moneys have been fully paid and the Security has been
finally discharged under clause 3, the Grantor is not entitled to:

 

(1)be subrogated to the Secured Party;

 

(2)claim or receive the benefit of any Encumbrance, Guarantee (including any
Finance Document) or other document or agreement of which the Secured Party has
the benefit;

 

(3)claim or receive the benefit of any moneys held by the Secured Party;

 

(4)claim or receive the benefit of any Power;

 

(5)either directly or indirectly prove in, claim or receive the benefit of any
distribution, dividend or payment arising out of or relating to the liquidation
of any Transaction Party, except in accordance with clause 11.4(b);

 

(6)make a claim or exercise or enforce any right, power or remedy (including
under an Encumbrance or Guarantee or by way of contribution) against any
Transaction Party liable to pay the Secured Moneys or against any asset of any
such Transaction Party, whether such right, power or remedy arises under or in
connection with this deed, any other Finance Document or otherwise;

 

(7)accept, procure the grant of, or allow to exist any Encumbrance in favour of
the Grantor from any Transaction Party liable to pay the Secured Moneys;

 

(8)exercise or attempt to exercise any right of set-off against, nor realise any
Encumbrance taken from, any Transaction Party liable to pay the Secured Moneys;
or

 

(9)raise any defence or counterclaim in reduction or discharge of its
obligations under the Finance Documents.

 

(b)If required by the Secured Party, the Grantor must prove in any liquidation
of a Transaction Party liable to pay the Secured Moneys for all moneys owed to
the Grantor.

 

(c)All moneys recovered by the Grantor from a Transaction Party liable to pay
the Secured Moneys from any liquidation or under any Encumbrance or Guarantee
(whether the Encumbrance or Guarantee is a Finance Document or otherwise) must
be paid to the Secured Party to the extent of the unsatisfied liability of the
Grantor under the Finance Documents.

 

(d)The Grantor must not do or seek, attempt or purport to do anything referred
to in clause 11.4(a).

 

 General security agreement page 30

  

 

 

12   General

 

12General

 

12.1Confidential information

 

The Secured Party must not disclose to any person:

 

(a)this deed; or

 

(b)any information about any Transaction Party,

 

except where permitted under the Principal Agreement.

 

12.2Performance by Secured Party of the Grantor’s obligations

 

If the Grantor defaults in fully and punctually performing any obligation
contained or implied in any Finance Document, the Secured Party may, without
prejudice to any Power, do all things necessary or desirable, in the opinion of
the Secured Party, to make good or attempt to make good that default to the
satisfaction of the Secured Party.

 

12.3Grantor to bear cost

 

Any thing which must be done by the Grantor under this deed, whether or not at
the request of the Secured Party, must be done at the cost of the Grantor.

 

12.4Notices

 

Any notice or other communication including any request, demand, consent or
approval, to or by a party to this deed must be given in accordance with the
notice requirements of the Principal Agreement to the addressees set out in
Schedule 1.

 

12.5Governing law and jurisdiction

 

(a)This deed is governed by the laws of Victoria.

 

(b)Without limiting clause 12.5(a), for the purposes of section 237 of the PPSA,
the law of the Commonwealth of Australia as that law applies in the jurisdiction
specified in clause 12.5(a) governs the Security to the extent it is permitted
to apply to the Secured Property under that section.

 

(c)The parties irrevocably submit to the non-exclusive jurisdiction of the
courts of Victoria.

 

(d)The parties irrevocably waive any objection to the venue of any legal process
on the basis that the process has been brought in an inconvenient forum.

 

(e)The parties irrevocably waive any immunity in respect of its obligations
under this deed that it may acquire from the jurisdiction of any court or any
legal process for any reason including the service of notice, attachment before
judgment, attachment in aid of execution or execution.

 

12.6Prohibition and enforceability

 

(a)Any provision of, or the application of any provision of, any Finance
Document or any Power which is prohibited in any jurisdiction is, in that
jurisdiction, ineffective only to the extent of that prohibition.

 

(b)Any provision of, or the application of any provision of, any Finance
Document which is void, illegal or unenforceable in any jurisdiction does not
affect the validity, legality or enforceability of that provision in any other
jurisdiction or of the remaining provisions in that or any other jurisdiction.

 

 General security agreement page 31

  

 

 

12   General

 

12.7Waivers

 

(a)Waiver of any right arising from a breach of this deed or of any Power
arising upon default under this deed or upon the occurrence of an Event of
Default must be in writing and signed by the party granting the waiver.

 

(b)A failure or delay in exercise, or partial exercise, of:

 

(1)a right arising from a breach of this deed or the occurrence of an Event of
Default; or

 

(2)a Power created or arising upon default under this deed or upon the
occurrence of an Event of Default,

 

does not result in a waiver of that right or Power.

 

(c)A party is not entitled to rely on a delay in the exercise or non-exercise of
a right or Power arising from a breach of this deed or on a default under this
deed or on the occurrence of an Event of Default as constituting a waiver of
that right or Power.

 

(d)A party may not rely on any conduct of another party as a defence to exercise
of a right or Power by that other party.

 

(e)This clause may not itself be waived except by writing.

 

12.8Variation

 

A variation of any term of this deed must be in writing and signed by the
parties.

 

12.9Cumulative rights

 

The Powers are cumulative and do not exclude any other right, power, authority,
discretion or remedy of the Secured Party, Receiver or Attorney.

 

12.10Assignment

 

(a)Subject to any Finance Document, the Secured Party may assign its rights
under this deed and each Collateral Security without the consent of the Grantor.

 

(b)The Grantor must not assign any of its rights under this deed or any
Collateral Security without the prior written consent of the Secured Party.

 

12.11Counterparts

 

This deed may be executed in any number of counterparts. All counterparts taken
together, constitute one instrument. A party may execute this deed by signing
any counterpart.

 

12.12Attorneys

 

Each of the attorneys executing this deed states that the attorney has no notice
of the revocation of the power of attorney appointing that attorney.

 

 General security agreement page 32

  

 

 

Schedules

 

Table of contents       Notice details 34     Serial numbered goods or
intangible property 35     Secured Property with a value greater than $25,000
located outside Australia 37     Disclosed Contracts 38     Secured Property in
relation to which the Security may be perfected by control 39

 

 General security agreement page 33

  

 

 

Schedule 1

 

Notice details

 

  Discovery Energy SA Pty Ltd     Address Level 8, 350 Collins Street,
Melbourne 3000
Australia     Attention Andrew Adams and Keith Spickelmier     Phone
+61.3.8601.1131     Fax

+61.3.8601.1180

(713) 622-1937

    Email Andrew@adamsmanagement.com.au; kspickelmier1@comcast.net;
kim@discoveryenergy.com

 

  Texican Energy Corporation     Address

One Allen Center, Suite 1150

500 Dallas Street

Houston, Texas 77002

    Attention       Phone       Fax       Email  

 

 General security agreement page 34

  

 

 

Schedule 2

 

Serial numbered goods or intangible property

 

Clause 4.1(e)

 

Goods   Serial Number      

Motor vehicle:

Vehicle identification number (VIN)

If no VIN, chassis number

If no chassis number, manufacturer’s number

  None      

Watercraft:

official number

if none, the hull identification number

If an outboard motor, manufacturer’s number

  None      

Aircraft:

For engine, airframe or helicopter:

manufacturer’s serial number

manufacturer’s name

manufacturer’s generic model description

  None      

Goods

For small aircraft: nationality and registration marks assigned to it under the
Chicago Convention

 

None

 

 

Intangible property   Serial Number       Trade mark: IP Australia trade mark
number/trade mark application number   None       Patent: IP Australia patent
number/patent application number   None

 

 General security agreement page 35

  

 

 

Schedule 2    Serial numbered goods or intangible property

 

Intangible property   Serial Number       Design: IP Australia design
number/design application number   None       Plant breeder’s right: IP
Australia plant breeder’s right number/plant breeder’s right application number
  None       Licence over a Trade Mark, Patent, Design or Plant Breeder’s right
  None       IP Australia serial number (use serial number of corresponding
trade mark, patent, design or plant breeder’s right)   None

 

 General security agreement page 36

  

 

 

Schedule 3

 

Secured Property with a value greater than $25,000 located outside Australia

 

None

 

 General security agreement page 37

  

 

 

Schedule 4

 

Disclosed Contracts

 

None.

 

 General security agreement page 38

  

 

 



Schedule 5    Serial numbered goods or intangible property



 

Schedule 5

 

Secured Property in relation to which the Security may be perfected by control

 

None

 

 General security agreement page 39

  

 

 

Signing page

 

  Executed as a deed           Grantor          

Signed sealed and delivered by

Discovery Energy SA Pty Ltd

by

 

 

sign here ►       Company Secretary/Director         print name           sign
here ►       Director         print name    

 

 General security agreement page 40

  

 

 

Schedule 5    Signing page

 

  Secured Party          

Signed sealed and delivered for

Texican Energy Corporation

 [tseal.jpg]

 

sign here ►       Authorised Signatory         print name             in the
presence of         sign here ►       Witness         print name           print
address    

 

 General security agreement page 41

  

